           Case 17-51005                Doc 936          Filed 04/16/19 Entered 04/16/19 13:14:26                                  Desc Main
                                                          Document     Page 1 of 14

                                  UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF GEORGIA
                                            MACON DIVISION

IN RE:     OCONEE REGIONAL HEALTH SYSTEMS, INC., et al.,                            }          CASE NUMBER: 17-51005-AEC
                                                                                    }
                                                                                    }
                                                                                    }          JUDGE AUSTIN CARTER
                                                                                    }
           DEBTOR.                                                                  }          CHAPTER 11




                                              DEBTOR'S POST-CONFIRMATION
                                              QUARTERLY OPERATING REPORT
                                                    FOR THE PERIOD
                           FROM                        1/1/2019      TO                               3/31/2019



   Comes now the Liquidating Supervisor, on behalf of the above-named debtor, and files its Post-Confirmation Quarterly
Operating Report in accordance with the Guidelines established by the United States Trustee and FRBP 2015.




  Dated:       4/16/2019
                                                                                               Clifford Zucker
                                                                                               Liquidating Trustee




           Debtor's Address                                                                                Attorney's Address
           and Phone Number:                                                                               and Phone Number:
           Oconee Regional Health Systems, Inc.                                                           GREENBERG TRAURIG, LLP
           c/o Clifford Zucker                                                                            John D. Elrod
           Liquidating Trustee                                                                            Attorney for the Liquidating Trustee
           FTI Consulting                                                                                 3333 Piedmont Rd NE, Suite 2500
           3 Times Square, 9th Floor                                                                      Atlanta, Georgia 30305
           New York, NY 10036                                                                             Tel: (678) 553-2259
                                                                                                          Fax: (678) 553-2269

Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
            Case 17-51005                       Doc 936               Filed 04/16/19 Entered 04/16/19 13:14:26                                      Desc Main
QUARTERLY OPERATING REPORT -
                                                                       Document     Page 2 of 14
POST CONFIRMATION                                                                                                                              ATTACHMENT NO. 1




                                                             QUESTIONNAIRE
                                                                                                                               YES*           NO
1.    Have any assets been sold or transferred outside the normal course of business, or outside
      the Plan of Reorganization during this reporting period?                                                                                 X
2.    Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                               X
3.    Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                               X
4.    Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                               X


               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                     INSURANCE INFORMATION
                                                                                                                                YES           NO*
1.    Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
      compensation, and other necessary insurance coverages in effect?                                                          N/A
2.    Are all premium payments current?
               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                      CONFIRMATION OF INSURANCE
                                                                                                                                Payment Amount            Delinquency
                       TYPE of POLICY              and            CARRIER                          Period of Coverage            and Frequency             Amount




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:



      On April 9, 2018 the Oconee Regional Health Systems, Inc. Joint Plan of Liquidation (the "Plan") became effective. Following which, Clifford A. Zucker was
      appointed Liquidating Trustee to execute the provisions of the Plan.
                Case 17-51005                   Doc 936           Filed 04/16/19 Entered 04/16/19 13:14:26                                       Desc Main
QUARTERLY OPERATING REPORT -
                                                                   Document     Page 3 of 14
POST CONFIRMATION                                                                                                                            ATTACHMENT NO. 2



Case Name:        OCONEE REGIONAL HEALTH SYSTEMS, INC.
Case Number: 17-51005-AEC
Date of Plan Confirmation: 3/23/2018

                           All items must be answered. Any which do not apply should be answered “none” or “N/A”.
                                                                                                                                              Cumulative through
                                                                                          Qtr 1 - 2019                                          Qtr 4 - 2018
                                                                                                                    Post Confirmation
                                                                                                Quarterly                                Post Confirmation Total[1]
                                                                                                                         Total[1]
1.   CASH (Beginning of Period)                                                    $            2,144,441       $                 -                                -


2.   INCOME or RECEIPTS during the Period                                                                -                  3,272,030                     3,272,030


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)     U.S. Trustee Quarterly Fees                                                            -                    (12,526)                      (12,526)
          (ii)    Federal Taxes                                                                          -                        (28)                             (28)
          (iii)   State Taxes                                                                            -                        -                                -
          (iv)    Other Taxes                                                                            -                        -                                -
                                                                                                                                  -                                -
     b.   All Other Operating Expenses:                                                                  (20)              (1,075,184)                    (1,075,164)
                                                                                                                                  -                                -
     c.   Plan Payments:                                                                                                          -                                -
          (i)     Administrative/Priority Claims                                                         -                     (8,631)                        (8,631)
          (ii)    General Unsecured Claims                                                               -                        -                                -
          (iii)   Other - Secured                                                                        -                        -                                -
          (iv)    Other - Settlement Payments                                                            -                    (31,242)                      (31,242)
          (v)                                                                                                                     -                                -
          (vi)                                                                                                                    -                                -
                  (Attach additional pages as needed)
     Total Disbursements (Operating & Plan)                                                              (20)              (1,127,610)                    (1,127,590)


1.   CASH (End of Period)                                                          $            2,144,421       $           2,144,421                     2,144,441
Note [1]: The Oconee Liquidation Trust became effective on April 9, 2018.
           Case 17-51005                   Doc 936            Filed 04/16/19 Entered 04/16/19 13:14:26                                Desc Main
QUARTERLY OPERATING REPORT -
                                                               Document     Page 4 of 14
POST CONFIRMATION                                                                                                               ATTACHMENT NO. 3


                                                    CHAPTER 11 POST-CONFIRMATION
                                                    BANK ACCOUNT RECONCILIATIONS
                                                            Reconciliation for 1st Quarter 2019

Case Name: OCONEE REGIONAL HEALTH SYSTEMS, INC.
Case Number: 17-51005-AEC               Account                                       Account
Bank Account Information                   #1                                           #2

Name of Bank:                                                       BB&T         Rabobank N.A.
Account Number:                                                   XXXX8545           XXXX6866
                                                                  Liquidating        Liquidating
Purpose of Account (Operating/Payroll/Tax)                           Trust              Trust
Type of Account (e.g. checking)                                    Checking           Checking

1. Balance per Bank Statement                                 $            -     $      2,144,421
2. ADD: Deposits not credited                                                                  -
3. SUBTRACT: Outstanding Checks                                            -                   -
4. Other Reconciling Items (bank error)
5. Month End Balance (Must Agree with Books)                  $            -     $      2,144,421


Note: Attach copy of each bank statement and bank reconciliation.

           Investment Account Information
                                                                    Date of           Type of            Purchase          Purchase     Purchase
           Bank / Account Name / Number                            Purchase          Instrument           Price             Price        Price




Note: Attach copy of each investment account statement.
BB&T Account ending in 8545 was closed in December 2018. The balance was transferred to Rabobank Account ending in 6866.
     Case 17-51005       Doc 936     Filed 04/16/19 Entered 04/16/19 13:14:26            Desc Main
                                      Document     Page 5 of 14

                                                                                                XXXXX6866

                                                                                             Period Covered:
                                                                         January 01, 2019 - January 31, 2019
                                                                                                  Page 1 of 3


Clifford Zucker                                      Case Number                         17-51005-AEC
Three Times Square                                   Case Name              OCONEE LIQUIDATION TRUST
9th Floor                                            Trustee Number                         0000500710
New York NY 10036                                    Trustee Name                        Clifford Zucker

                                                                                              Questions
                                                                                          (800) 634-7734
                                                                               banking@bmsadvantage.com
                                                                                 www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                   Ending Balance         Ending Balance
  Account                                           Number
                                                                      Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                                XXXXX6866            $1,927,547.23          $2,144,420.69

  Total                                                               $1,927,547.23          $2,144,420.69




Notable Information For You...
Reminder: Make sure to include the deposit slip printed with the MICR line (Account/Routing number)
with your check deposits.
On a multi-copy deposit slip, the top copy is printed with the MICR line and should be provided with the
deposits.The duplicate copies either do not include the MICR line or have a "Duplicate" watermark
printed on them and should be retained for your records.Deposit slips received without the MICR line
must be processed manually, which will cause a delay in processing and the omission of the
"Processed By" date in your BMS software.
Case 17-51005   Doc 936   Filed 04/16/19 Entered 04/16/19 13:14:26   Desc Main
                           Document     Page 6 of 14




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
        Case 17-51005      Doc 936      Filed 04/16/19 Entered 04/16/19 13:14:26                  Desc Main
                                         Document     Page 7 of 14

                                                                                                         XXXXX6866

                                                                                                      Period Covered:
                                                                                  January 01, 2019 - January 31, 2019
                                                                                                           Page 2 of 3


Clifford Zucker                                            Case Number                              17-51005-AEC
Three Times Square                                         Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                                  Trustee Number                              0000500710
New York NY 10036                                          Trustee Name                             Clifford Zucker

                                                                                                        Questions
                                                                                                    (800) 634-7734
                                                                                         banking@bmsadvantage.com
                                                                                           www.bmsadvantage.com




TRUSTEE CHECKING                                                                        Account Number: XXXXX6866

Enclosures                                             2     Beginning Balance                           $1,927,547.23
Avg Collected Balance                      $2,081,467.00        + Total Additions                         $216,893.46
                                                                - Total Subtractions                            $20.00
                                                             Ending Balance                              $2,144,420.69


                                                                                * Indicates a Skip in Check Number(s)
Checks                                                                               "E" Indicates an Electronic Check

 Check #       Date       Amount      Check #        Date        Amount
         118   01-22         10.00             119   01-28           10.00

Credits

Date     Description                                                                                       Additions
01-09    DEPOSIT 100004                                                                                     216,893.46

Daily Balances

Date                        Amount Date                               Amount Date                            Amount
12-31                     1,927,547.23 01-22                       2,144,430.69 01-28                     2,144,420.69
01-09                     2,144,440.69
    Case 17-51005     Doc 936   Filed 04/16/19 Entered 04/16/19 13:14:26     Desc Main
                                 Document     Page 8 of 14

                                                                                    XXXXX6866
                                                                 Account Number     XXXXX6866
                                                                                 Period Covered:
                                                             January 01, 2019 - January 31, 2019
                                                                                      Page 3 of 3




01/22/19            #118               $10.00   01/22/19         #118                     $10.00




01/28/19            #119               $10.00   01/28/19         #119                     $10.00
     Case 17-51005       Doc 936      Filed 04/16/19 Entered 04/16/19 13:14:26           Desc Main
                                       Document     Page 9 of 14

                                                                                                   XXXXX6866

                                                                                             Period Covered:
                                                                       February 01, 2019 - February 28, 2019
                                                                                                  Page 1 of 2


Clifford Zucker                                      Case Number                           17-51005-AEC
Three Times Square                                   Case Name                OCONEE LIQUIDATION TRUST
9th Floor                                            Trustee Number                           0000500710
New York NY 10036                                    Trustee Name                          Clifford Zucker

                                                                                               Questions
                                                                                           (800) 634-7734
                                                                                banking@bmsadvantage.com
                                                                                  www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                    Ending Balance        Ending Balance
  Account                                            Number
                                                                       Prior Period           This Period
Checking Account
 TRUSTEE CHECKING                                XXXXX6866            $2,144,420.69             $2,144,420.69

  Total                                                               $2,144,420.69             $2,144,420.69




Notable Information For You...
Need more UPS supplies to send your deposits into Rabobank?

You can order supplies yourself by logging into http://campusship.ups.com .

Complete instructions, including login credentials, may be found on the Stretto Client Portal
(https://myresources.stretto.com )
> Request Supplies > UPS Information > Ordering Guide.
Case 17-51005   Doc 936   Filed 04/16/19 Entered 04/16/19 13:14:26   Desc Main
                          Document      Page 10 of 14




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
     Case 17-51005      Doc 936    Filed 04/16/19 Entered 04/16/19 13:14:26                  Desc Main
                                   Document      Page 11 of 14

                                                                                                   XXXXX6866

                                                                                                Period Covered:
                                                                          February 01, 2019 - February 28, 2019
                                                                                                     Page 2 of 2


Clifford Zucker                                       Case Number                              17-51005-AEC
Three Times Square                                    Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                             Trustee Number                              0000500710
New York NY 10036                                     Trustee Name                             Clifford Zucker

                                                                                                   Questions
                                                                                               (800) 634-7734
                                                                                    banking@bmsadvantage.com
                                                                                      www.bmsadvantage.com




TRUSTEE CHECKING                                                                  Account Number: XXXXX6866

Enclosures                                        0     Beginning Balance                          $2,144,420.69
Avg Collected Balance                 $2,144,420.00        + Total Additions                               $0.00
                                                           - Total Subtractions                            $0.00
                                                        Ending Balance                             $2,144,420.69


                                  **No activity this statement period**
     Case 17-51005      Doc 936     Filed 04/16/19 Entered 04/16/19 13:14:26          Desc Main
                                    Document      Page 12 of 14

                                                                                             XXXXX6866

                                                                                          Period Covered:
                                                                          March 01, 2019 - March 31, 2019
                                                                                               Page 1 of 2


Clifford Zucker                                    Case Number                         17-51005-AEC
Three Times Square                                 Case Name              OCONEE LIQUIDATION TRUST
9th Floor                                          Trustee Number                         0000500710
New York NY 10036                                  Trustee Name                        Clifford Zucker

                                                                                            Questions
                                                                                        (800) 634-7734
                                                                             banking@bmsadvantage.com
                                                                               www.bmsadvantage.com




CONSOLIDATED BALANCE SUMMARY

                                                                 Ending Balance         Ending Balance
  Account                                          Number
                                                                    Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                              XXXXX6866            $2,144,420.69         $2,144,420.69

  Total                                                             $2,144,420.69         $2,144,420.69




Notable Information For You...
Reminder: To ensure your banking security, please perform periodic audits to confirm challenge
questions are completed and banking permissions are up-to-date for all staff members in both your
Consumer Bankruptcy & Corporate Restructuring software. This helps confirm your identity to Stretto
and the Rabobank teams, allowing only those staff members access to your bank information. To
learn more, please contact Stretto Banking Services by email or by phone at 800-634-7734.
Case 17-51005   Doc 936   Filed 04/16/19 Entered 04/16/19 13:14:26   Desc Main
                          Document      Page 13 of 14




                      IN CASE OF ERRORS OR QUESTIONS

                          REGARDING YOUR STATEMENTS

                           Telephone us at (800) 465-2415
     Case 17-51005      Doc 936    Filed 04/16/19 Entered 04/16/19 13:14:26                   Desc Main
                                   Document      Page 14 of 14

                                                                                                     XXXXX6866

                                                                                                  Period Covered:
                                                                                  March 01, 2019 - March 31, 2019
                                                                                                       Page 2 of 2


Clifford Zucker                                       Case Number                              17-51005-AEC
Three Times Square                                    Case Name                   OCONEE LIQUIDATION TRUST
9th Floor                                             Trustee Number                              0000500710
New York NY 10036                                     Trustee Name                             Clifford Zucker

                                                                                                    Questions
                                                                                                (800) 634-7734
                                                                                     banking@bmsadvantage.com
                                                                                       www.bmsadvantage.com




TRUSTEE CHECKING                                                                   Account Number: XXXXX6866

Enclosures                                        0     Beginning Balance                            $2,144,420.69
Avg Collected Balance                 $2,144,420.00        + Total Additions                                 $0.00
                                                           - Total Subtractions                              $0.00
                                                        Ending Balance                               $2,144,420.69


                                  **No activity this statement period**
